DETAILED ACTION
Response to Amendment
The amendment filed 02/17/2022 has been entered.
Claims 12-28 are new.
Claims 2-9 are cancelled. 
Claims 1, 10, and 11 are amended.
Claims 1, and 10-28 are pending.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 10-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ambercore (WO 2012061945 A1).
Regarding claim 1, Ambercore[Abstract] discloses constructing, from sonar data returned from the known object, a three-dimensional (3D) sonar image representing the known object[Abstract discloses generating a 3d model of the target; 0004 discloses Sonar and 0070 has generation of 3D model with #72 in Fig 4; Claim 1]; 
constructing, from stored modeling data comprising predefined characteristics of the known object including a set of 3D coordinates detailing a surface of the known object, a 3D model image representing the known object[Abstract has 3D models in 3d objects database #130 in Fig 9 and 0079 has retrieval of 3D model standard reference object; Claim 1]; 
and modifying at least one of the 3D sonar image[Fig 4, Claim 3 has scaling 3D model of target to match the reference object] and/or the 3D model image[Fig 9; 0076, 0079 has scaling the 3D CAD model to correspond to the target object] to reduce differences between the 3D sonar image and the 3D model image [0020-0023, 0070-0079, 0087-0093, 00129; Fig 12; Claim 2 has adjusting the images to fit one another]arising from one or more image artifacts[Adjustment of images eliminates differences based on spatial criteria which would be artifacts].  
Additionally the method in Ambercore resolves all type of differences and thus artifacts. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
It would have been obvious to one of ordinary skill in the art to have used the method in Ambercore in order to resolve differences between images for accurate identification of objects.
Regarding claim 10, Ambercore[Abstract] discloses modifying the at least one of the 3D sonar image and/or the 3D model image comprises modifying the 3D model image to fit the 3D sonar image or modifying the 3D sonar image to fit the 3D model image. [0020-0023, 0070-0079, 0087-0093, 00129; Fig 12; Claim 2 has adjusting the images to fit one another]
Regarding claim 11, Ambercore[Abstract] discloses modifying the 3D model image to fit the 3D sonar image comprises distorting, based on the stored modeling data, the 3D model image to match a distortion of the 3D sonar image [Fig 9; 0076, 0079 has scaling the 3D CAD model to correspond to the target object]
Regarding claim 12, Ambercore[Abstract] discloses distorting the 3D model image to match the distortion of the 3D sonar image comprises performing a dilation of the 3D model image based on the stored modeling data. [Fig 9; 0076, 0079 has scaling the 3D CAD model to correspond to the target object]
Regarding claim 13, Ambercore[Abstract] discloses distorting the 3D model image to match the distortion of the 3D sonar image comprises performing an inflation or a deflation of the 3D model image relative to the 3D sonar image. [Fig 9; 0076, 0079 has scaling the 3D CAD model to correspond to the target object]
Regarding claim 14, Ambercore[Abstract] discloses wherein the inflation or the deflation uses one of a face normal or vertex normal technique.[Fig 16-24; Fig 9; 0076, 0079 has scaling the 3D CAD model to correspond to the target object from the point of view of the face or vertex; 0081, 00112 has decrease and increase of dimensions which would be either face normal or vertex normal]
Moreover it would have been obvious to use either a face normal or vertex normal technique to inflate or deflate the object at using such techniques are well known in the art. 
Regarding claim 15, Ambercore[Abstract] discloses wherein modifying the 3D model image to fit the 3D sonar image comprises performing an erosion of the 3D model image relative to the 3D sonar image. [Fig 9; 0076, 0079 has scaling the 3D CAD model to correspond to the target object]
Regarding claim 16 Ambercore[Abstract] discloses modifying the 3D sonar image to fit the 3D model image comprises distorting, based on the stored modeling data, the 3D sonar image.[Fig 4, Claim 3 has scaling 3D model of target to match the reference object]
Regarding claim 17, Ambercore[Abstract] discloses wherein distorting the 3D sonar image comprises performing a dilation of the 3D sonar image based on the stored modeling data.[Fig 4, Claim 3 has scaling 3D model of target to match the reference object].
Regarding claim 18, Ambercore[Abstract] discloses wherein distorting the 3D sonar image comprises performing an inflation or a deflation of the 3D sonar image based on the stored modeling data.[Fig 4, Claim 3 has scaling 3D model of target to match the reference object]
Regarding claim 19, Ambercore[Abstract] discloses wherein the inflation or the deflation uses one of a face normal or vertex normal technique.[Fig 16-24; 0076, 0079 has scaling the 3D CAD model to correspond to the target object from the point of view of the face or vertex; 0081, 00112 has decrease and increase of dimensions which would be either face normal or vertex normal]
Moreover it would have been obvious to use either a face normal or vertex normal technique to inflate or deflate the object at using such techniques are well known in the art. 
Regarding claim 20, Ambercore[Abstract] discloses wherein modifying the 3D sonar image to fit the 3D model image comprises performing an erosion of the 3D sonar image relative 
Regarding claim 21, Ambercore[Abstract] discloses wherein the sonar data includes a first set of points and wherein modifying the at least one of the 3D sonar image and the 3D model image comprises: creating a second set of points based on vertices and faces of the stored modeling data; and aligning the first set of points with the second set of points using an image matching technique.[Fig 2, 4, 9, 26, 35; 0094, 00107, 00129-00130 all disclose image matching various techniques involving align images and checking match]
Regarding claim 22, Ambercore[Abstract] discloses reducing at least one of the first set of points and the second set of points prior to the alignment.[Fig 9 and 26 have scaling prior to match comparision]
Regarding claim 23, Ambercore[Abstract] discloses wherein the set of coordinates originate from machine drawings representing the known object.[0069 discloses the use of standard reference objects whose dimensions are known through the 3D CAD models namely machine drawings]
Regarding claim 24, Ambercore[Abstract] discloses wherein the stored modeling data further comprises data representing symmetry information associated with the known object.[00132 discloses that the data can have symmetry information]
Regarding claim 25, Ambercore[Abstract] discloses wherein the symmetry information includes at least one of a reflection in a plan and a rotation about an axis associated with the known object.[0094, 00107 have rotation of the object; Figs 16-20 show symmetrical objects; 0071, 0081-0083 and Claim 1 disclose the use of spatial criteria].

Regarding claim 26, Ambercore[Abstract] discloses drawing in missing points of the 3D sonar image based on the stored modeling data comprising predefined characteristics of the known object. [Fig 32; 00113-00115 has inference of uncovered side being the same based on the retrieved and combined images] 
It would have been obvious to one of ordinary skill in the art to fill in the missing portions based on what is known from the visible and retrieved model since the system has indicated the objects match and would likely match on the non visible sides as well.
Regarding claim 27, Ambercore[Abstract] discloses replacing the 3D sonar image with the 3D model image. [00131 has image overlays over the target model where the images come from the database]
Regarding claim 28, Ambercore[Abstract] discloses reconstructing the 3D sonar image from another viewpoint based on the 3D model image.[00131 has image overlays over the target model where the images come from the database; Fig 32; 00113-00115 has inference of uncovered side being the same based on the retrieved and combined images]
It would have been obvious to one of ordinary skill in the art to reconstruct the missing portions based on what is known from the visible and retrieved model since the system has indicated the objects match and would likely match on the non visible sides as well.

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Other Pertinent References
US 20100076709 A1 - shows a machine sensor calibration system which uses calibration objects and comparison of mapped characteristics to sensed characteristics in correction of location and pitch, roll, and yaw transformations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645